Title: From James Madison to James Monroe, 25 June 1803
From: Madison, James
To: Monroe, James



private
Dear Sir
Washington June 25. 1803
Your several letters to Apl. 19. have been recd. The dawn of your negociations has given much pleasure and much expectation. We wait with anxiety your next despatches, which will probably disclose the precise prospect if not the result in form. The crisis as seen here has been auspicious and I am persuaded that you will have seised [sic] and pushed its advantages. The purchase of the country beyond the Mississippi was not contemplated in your powers because it was not deemd at this time within the pale of probability. The disposition to the measure must have grown out of the difficulty found by France in getting the Floridas whose ports are essential and out of the obstacles dreaded from an English war. It is presumed that the defect will not be permitted either by yourself or by the French government to embarras much les[s] could suspend your negotiations on the enlargd scale and on that calculation with the momently hope of further information from you, no addition[al] powers are forwarded. As the French Government can feel no real doubt that your engagements for western Luisiana tho’ not expressly authorised would be confirmed hesitations on that ground will be an evi[d]ence of evasive or dilatory purposes, and doubtless be so treated by you. It is not impossible that in the spirit of indiscriminate objection to public measures the acquisition may produce criticism and censure. In some views it may even be a subject of disquietude. But the important uses to which it may be turned will amply justify the arrangement and ultimately silence the voice of faction.
Should the proposition you had concluded to make be accepted, your fund will be exhausted and the question will arise as to the Floridas and a trip to Madrid. The President concurs in the opinion that it will be best to take time for deciding this question. The Floridas can easely be acquired especially in case of a war, and perhaps by arrangements involving little or no money. Another consideration is the importance of having a Minister both at London & Paris, in the present state of things. The late public letter on this subject, with the verbal explanations you carried with you, leave nothing to be here added but a wish that we may soon hear from you and Mr. Livingston, and that your respective inclinations may coincide with the wants of the public service.
According to our latest accounts from England, the match was ready to be put to the train laid for war. Some of the communications from Mr King are proofs that the complaisance of that country also toward this is stimulated by the approac[h] of war.
The deposit at N. O. was reestablished within an hour after the arrival of the orders from Spain. Aided by the hope from your negociations, it will give general & lively satisfaction.
It appears that in your Commission, tho’ not in your letter of Credence, you are stiled Envoy Exy. This was a mistake of the Clerk who wrote the Commission. Vattel indeed puts the two titles on the same grade; but the usage in France is said to make a distinction which might render that of Envoy Exy. inconvenient to yourself. I take for granted that you will have adjusted yourself to the same character as is held by your Colleague.
The course of our internal affairs continues to be favorable. For ordinary details I refer to newspapers going herewith. Mr. Olsen the Danish Resident who is so good as to be the bearer may perhaps make additions which will be acceptable to your curiosity. He leaves this Country under good impressions, and joins that with the ordinary claims on your polite attentions.
The articles of your furniture from Richmond have come to hand safe, at least as far relates to the transportation hither. I will shortly send you a list with the weights of the plate, with a view to your fixing the price. We propose to purchase before the ensuing winter a supply of Household linens. If it be the wish of Mrs. Monroe, to part with any articles left behind, in expectation of replacing them from Europe, it may not be inconvenient perhaps to us, to take them. This is suggested however on the sole ground that the arrangement would be of your choice. To us it is perfectly indifferent, whether our supply be obtained in that or the ordinary mode. It will occur that an answer before our return hither from Orange which must be abt. the last of Sepr. will be material. You may mention any other articles in Albemarle, wch. you would wish to dispose of, and they will be taken into consideration. Mrs. Madison offers affecte. respects to Mrs. Monroe & Miss Eliza. who will please to accept my salutations also. Yrs. truly
James Madison
 

   
   RC (DLC: Monroe Papers). Unless otherwise noted, italicized words are those encoded by JM and decoded here by the editors (for the code, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:352 n. 1). RC partially decoded interlinearly.



   
   Monroe to JM, 9, 15, and 19 Apr. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:497–98, 520–22, 538–39).



   
   See Monroe to JM, 19 June 1803, and n. 2.



   
   For an example of British “complaisance” toward the U.S., see King to JM, 2 Apr. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:474–75).



   
   Underlined in RC.



   
   For the items JM purchased from Monroe, see Monroe to JM, 7 Mar. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:395–97 and n. 1).


